Citation Nr: 1046124	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-34 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for elevated LDH findings 
(hypercholesterolemia).

2.  Entitlement to service connection for acute sinusitis.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for chronic ventricular 
contractions.

5.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, rated as 10 
percent disabling prior to May 7, 2009, and as 20 percent 
disabling from May 7, 2009.

6.  Entitlement to an increased initial rating for asthma, 
currently rated as 30 percent disabling.

7.  Entitlement to an increased initial evaluation for 
hemorrhoids with anal fissure and rectal bleeding, currently 
evaluated as noncompensably disabling.

8.  Entitlement to an increased initial evaluation for a left 
shoulder disability, currently evaluated as 20 percent disabling.

9.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as noncompensably disabling.

10.  Entitlement to an increased initial evaluation for cervical 
disc protrusion, currently evaluated as noncompensably disabling.

11.  Entitlement to an increased initial evaluation for lumbar 
sciatica, currently evaluated as 10 percent disabling prior to 
May 7, 2009, and as 20 percent disabling from May 7, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 
2004.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  A 
hearing in Washington, D.C. before the undersigned Veterans Law 
Judge was held in July 2010.

The issues of service connection for rhinitis, sinusitis, and 
chronic ventricular contractions, as well as entitlement to an 
increased evaluation for a cervical spine disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a 
disability manifested by hypercholesterolemia.

2.  The Veteran's left shoulder disability is currently 
manifested by weakness and paresthesias, consistent with a 
finding of moderate incomplete paralysis.

3.  The Veteran's service connected asthma currently requires 
weekly treatment in a medical office, and periodic use of oral 
steroid pills.

4.  The Veteran's service connected hemorrhoids with anal fissure 
and rectal bleeding are manifested by several internal 
hemorrhoids of medium size, with no evidence of prolapse, 
thrombosis, or bleeding hemorrhoids.

5.  The evidence of record shows that, throughout the course of 
this appeal, the Veteran's service connected lumbar disability 
has been manifested by moderate limitation of motion, with no 
evidence of incapacitating episodes as defined by applicable 
regulation.

6.  The evidence of record shows that, throughout the course of 
this appeal, the Veteran's service connected sciatica has been 
manifested by paresthesias and weakness.

7.  The Veteran's hypertension is manifested by a history of 
diastolic pressure of 100 or more, and currently requires 
medication for control.


CONCLUSIONS OF LAW

1.  A disability manifested by hypercholesterolemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an evaluation greater than 20 percent for 
the Veteran's service connected left shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2010).

3.  The criteria for a 60 percent evaluation, for the Veteran's 
service connected asthma, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

4.  The criteria for a compensable evaluation, for the Veteran's 
service connected hemorrhoids, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

5.  The criteria for a 20 percent evaluation, but no higher, for 
the Veteran's service connected lumbar disability, throughout the 
course of this appeal, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4. 71a, Diagnostic Code 5243 (2010).

6.  The criteria for a 20 percent evaluation, but no higher, for 
the Veteran's service connected sciatica, throughout the course 
of this appeal, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

7.  The criteria for a 10 percent evaluation, but no higher, for 
the Veteran's service connected hypertension, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letters sent 
to the Veteran in April 2004, October 2004, and March 2009, as 
well as the Statement of the Case dated August 2006 and the 
Supplemental Statement of the Case dated June 2009.  These 
documents informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had done, 
and of what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA and private medical records, providing the Veteran with a 
hearing, and providing the Veteran with several examinations.  
38 C.F.R. § 3.159(c) (2010).  Moreover, most of the claims at 
issue in this case are for a higher initial rating, which is a 
downstream issue from that of service connection, and as such, 38 
U.S.C.A. § 5103 notice is not required.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006). Consequently, the Board finds that the duty to notify and 
assist has been satisfied, as to those issues being finally 
decided below, and particularly in light of the many favorable 
grants below.

Service connection for hypercholesterolemia.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As to the Veteran's claim of entitlement to service connection 
for hypercholesterolemia, high cholesterol is also referred to as 
hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is 
an "excess of cholesterol in the blood." DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 792 (28th ed. 1994). Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High cholesterol is 
a laboratory finding.  It is not a disability for which service 
connection can be granted.  No symptoms, clinical findings or 
other impairment has been associated with this laboratory 
finding.  As such, it is not a disability within the meaning of 
the law granting compensation benefits.

The Board concludes that although chronic high cholesterol may be 
present, the record does not contain competent evidence of 
disability from high cholesterol.  In the absence of proof of a 
current disability from high cholesterol, service connection for 
high cholesterol is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992).


Increased initial rating claims.

The Veteran and his representative contend that an increased 
initial evaluation is warranted for all these disabilities.  
Specifically, they contend, as noted in the Veteran's hearing 
testimony before the Board in July 2010, that the level of the 
Veteran's symptomatology warrants a greater evaluation for all 
these disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2010).  
 
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  

The United States Court of Appeals for Veterans Claims (Court) 
has noted that there is a distinction between a claim based on 
the Veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  It 
also indicated that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. 
App. 35 at 38 (1993), stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and it 
follows that an increased rating remains in controversy where 
less than the maximum is awarded.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. Part 4, § 4.40 (2010).

The United States Court of Veterans Appeals (Court) has held that 
the Board must determine whether there is evidence of weakened 
movement, excess fatigability, incoordination, or functional loss 
due to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995).

The Veteran's claim of entitlement to an increased rating for 
asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 
6602, as bronchial asthma, pursuant to the following criteria:

A 100 percent disability rating is warranted for an FEV- 1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 percent, 
or; more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

A 60 percent disability rating is warranted for an FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.

A 30 percent rating is warranted for an FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

A 10 percent rating is warranted for an FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy.

Note: In the absence of clinical findings of asthma at the time 
of examination, a verified history of asthmatic attacks must be 
of record.

38 C.F.R. § 4.97, Diagnostic Code 6602.

Taking into account all relevant evidence, the Board finds that, 
resolving all doubt in the Veteran's favor, a 60 percent 
evaluation, but no higher, would be warranted for his service 
connected asthma.  In this regard, the Board finds probative the 
Veteran's testimony, as well as his recent VA treatment records, 
which show that he is seen weekly for asthma treatment, and that 
he takes oral steroid pills intermittently throughout the year 
for treatment of this disability.  The Board finds this evidence 
sufficient to meet the criteria for a 60 percent evaluation for 
the Veteran's service connected asthma.

However, the Board finds that the criteria for a 100 percent 
evaluation, for the Veteran's service connected asthma, have not 
been met.  As noted above, in order to warrant a 100 percent 
evaluation, the Veteran would have to be found to have an FEV- 1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  The evidence of record does not show this criteria.  
Reviewing the evidence of record, pulmonary function testing of 
December 2004 indicated an FEV-1 of 69.4% of predicted, and an 
FEV-1/FVC of 94.9 percent of predicted.

The Veteran received a VA examination for his respiratory system 
in May 2009.  At that time, the Veteran was found to have asthma 
with moderate control and limited therapy due to cardiac 
arrhythmia.  He had shortness of breath attacks three times a 
week.  He also reported problems with post nasal drip and 
sinusitis, as well as heart burn.  He used an Advair inhaler 
twice daily, and an albuterol inhaler 2 to 3 times a week, and 
prednisone as needed.  He has undergone immunotherapy once a week 
at a local VA allergy clinic for a year.  He has not had any 
asthma attacks requiring hospitalization.  He takes oral steroids 
about once a year, and inhaled steroids regularly.  He was found 
to not have any evidence of respiratory failure.  Upon physical 
examination, there were no abnormal respiratory findings.  
Pulmonary function testing revealed a mild ventilator defect with 
no airflow limitation, and marked improvement with combination 
inhaled bronchodilators.  There was found to be no significant 
change from his November 2008 study.  He was diagnosed with 
asthma which was found to cause shortness of breath, and which 
had a moderate impact on the Veteran's exercise, sports, and 
recreational abilities. While this symptomatology is significant, 
the Board finds it does not meet the criteria as noted above for 
a 100 percent evaluation, and thus the Board finds that a 60 
percent evaluation would be warranted.

The Veteran's hemorrhoids with anal fissure and rectal bleeding 
are currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7336, as hemorrhoids.  
Hemorrhoids are rated 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under that code, a noncompensable rating is warranted for 
hemorrhoids that are mild or moderate.  A 10 percent rating is 
available for large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences; and 
a 20 percent rating is available for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures. 

Taking into account all relevant evidence, the Board finds that 
the criteria for a compensable rating, for the Veteran's service 
connected hemorrhoids, have not been met.  In this regard, as 
noted above, in order to warrant a compensable rating, the 
Veteran would have to be found to have large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  Reviewing the relevant evidence 
of record, the Veteran's VA and private treatment records show 
minimal treatment for this disability.

The Veteran's VA examination for his hemorrhoids with anal 
fissure in May 2009 indicated that the Veteran reported that 
bouts of constipation trigger episodes of blood in the stool once 
or twice a month.  He reported no exacerbations since service, 
and that his condition was stable, though he used ointment on it 
at times.  He reported problems with itching and burning in the 
anal area, as well as some difficulty passing stool.  Examination 
revealed several internal hemorrhoids of medium size; however 
there was no evidence of prolapsed, thrombosis, or bleeding 
hemorrhoids.  There was a fissure present.  There was an 
anorectal fistula, with tenderness, but no discharge, and his 
sphincter was intact with normal tone.  The examiner opined that 
this has no significant effect on his occupation or usually daily 
activities.

Thus, the evidence of record simply does not show, at any time 
since service, that the Veteran has had large or thrombotic 
irreducible hemorrhoids.  As such, the Board finds that the 
criteria for an increased evaluation, for the Veteran's service 
connected hemorrhoids, have not been met, and therefore the 
preponderance of the evidence is against this claim.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine does not apply, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Taking into account all relevant evidence, the Board finds that a 
10 percent rating, but no higher, would be warranted for the 
Veteran's service connected hypertension.  As to the Veteran's 
claim of entitlement to an increased rating for hypertension, the 
Board notes that the Veteran is currently evaluated as 
noncompensably disabling for this disability under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Under that code, a 10 percent 
evaluation is assigned for hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 20 
percent evaluation is assigned for hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 percent 
disabling.  Id.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009). 

Reviewing the relevant evidence of record, the Veteran's service 
medical records show that he was first diagnosed with, and 
treated for, hypertension in service.  Records from June 27, 2003 
show that his blood pressure was taken many times that day, with 
the highest systolic being 158, and the highest diastolic being 
110, with many readings above 100.  His blood pressure as 
measured on June 28, 2003 had a systolic high of 152, and a 
diastolic high of 105.  On June 29, 2003, his blood pressure was 
generally lower, but he did have a systolic high of 139, and a 
diastolic high of 101.  Subsequent to treatment, his blood 
pressure reduced to near normal levels. 

The Veteran received a VA examination for his hypertension in May 
2009.  At that time, it was noted that the Veteran was diagnosed 
with hypertension in service in the 1990s, and started on 
medications in 2000.  Readings taken from that examination, of 
134/86, 120/69, and 142/88, appear to be consistent with a 
finding of hypertension under control with medication.

Resolving all doubt in the Veteran's favor, the Board finds this 
evidence shows a history of diastolic pressure of 100 or more, 
and that the Veteran is currently on medication for control of 
his hypertension, therefore, a 10 percent evaluation is 
warranted.  However, this evidence does not show, at any time, 
that the Veteran's hypertensive readings have been a diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  As such, the Board finds that the 
criteria for a 10 percent evaluation, but no higher, for the 
Veteran's service connected hypertension, have been met.

The Veteran's left shoulder disability, characterized as brachial 
plexus and impingement syndrome, is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8513, which 
pertains to impairment of all radicular groups.  A 20 percent 
disability rating is warranted for mild incomplete paralysis of 
all radicular groups involving either upper extremity.  A 30 
percent rating is provided for moderate incomplete paralysis 
involving the non-dominant upper extremity and a 40 percent 
rating for moderate incomplete paralysis involving the dominant 
upper extremity.  A 60 percent rating (non-dominant) and a 70 
percent rating (dominant) requires severe incomplete paralysis.  
An 80 percent rating (non-dominant) and a 90 percent rating 
(dominant) requires complete paralysis. 38 C.F.R. § 4.124a, DC 
8513.  The Veteran has indicated, most recently in his recent 
hearing testimony before the Board, that he is right handed, 
therefore this disability concerns his minor shoulder.

Reviewing the relevant evidence of record, the Veteran received a 
VA examination for his joints in May 2009.  At that time, he 
reported that his left shoulder had pain, "giving way", 
stiffness, weakness, and swelling, but no inccordination, 
effusion, or instability.  He reported moderate daily flare-ups 
of joint problems, specifically when doing overhead activities 
and lifting or carrying.  Upon examination, the Veteran's left 
shoulder had positive impingement signs, and supraspinatus pain 
4/5 strength, with no findings of instability or inflammatory 
arthritis.

Range of motion of the left shoulder was flexion of 0 to 120 
degrees, abduction was 0 to 120 degrees, left and right internal 
rotation were 0 to 65 degrees, and there was objective evidence 
of pain with active motion on the left side.  There was objective 
evidence of pain following repetitive motion, but no additional 
limitation of motion after repetitive motion.  X-rays of the left 
shoulder showed no fracture or dislocation, and joint spaces were 
maintained.  The Veteran was diagnosed with rotator cuff syndrome 
with arthrofibrosis of the left shoulder, which severely impacted 
his ability to exercise and participate in sports, and mildly 
impacted his ability to do chores, drive, and participate in 
recreation.

The Veteran received a peripheral nerve examination in May 2009.  
At that time, the Veteran reported problems with his left upper 
extremity, including weakness, numbness, parenthesis, and pain.  
He was found to have 4/5 strength in all muscle testing of the 
upper extremity.  There were also findings of decreased light 
touch and pinprick.  Reflex testing was 1+.  There was muscle 
atrophy present.  The Veteran was diagnosed with residual left 
brachial plexopathy, which severely impacted his ability to 
participate in sports and exercise, and moderately impaired his 
recreational ability.

As noted above, in order to warrant an increased evaluation, the 
Veteran's left shoulder disability would have to be found to be 
comparable with moderate incomplete paralysis involving the non-
dominant upper extremity; the Board does not find this to be the 
case.  While the Veteran's left shoulder brachial plexus and 
impingement syndrome do cause some impairment, the Veteran has 
4/5 muscle strength, and a wide range of motion of the left 
shoulder.  Considering this evidence and all evidence of record, 
the Board finds that the Veteran's service connected left 
shoulder disability is consistent with a finding of mild 
incomplete paralysis, such that a 20 percent rating would be 
warranted, the rating the Veteran is currently receiving.  As 
such, the Board finds that the preponderance of the evidence of 
record is against the claim, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

As to disabilities affecting the Veteran's spine, the Board notes 
that the Veteran is currently service connected for degenerative 
disc disease of the lumbar spine, rated as 10 percent disabling 
prior to May 7, 2009, and as 20 percent disabling from May 7, 
2009, and for lumbar sciatica, currently evaluated as 10 percent 
disabling prior to May 7, 2009, and as 20 percent disabling from 
May 7, 2009.

The Veteran's service connected degenerative disc disease of the 
lumbar spine, with herniation at L5-S1, is currently rated as 60 
percent disabling under Diagnostic Code 5243, for intervertebral 
disc syndrome (IVDS).

IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
either depending on the number of incapacitating episodes a 
person has in the past 12 months, or based on the orthopedic and 
neurologic manifestations of the disability.  Under Diagnostic 
Code 5243, the criteria for a 10 percent rating are 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.  The 
criteria for a 20 percent rating are incapacitating episodes have 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  The criteria for a 40 percent evaluation are 
incapacitating episodes having a total duration for at least 4 
weeks but less than 6 weeks during the past 12 months.

In a note following this code, it is indicated that an 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  Id.   
 For purposes of rating under this code, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Orthopedic disabilities are 
rated using criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities are 
rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code  5243, Note 1, Note 2 (2003-04).  The Board notes 
that the Veteran does have a separate rating for lumbar sciatica, 
as stated below.

Orthopedic manifestations of spinal disabilities are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  A 10 percent rating is assigned when forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; when forward flexion of the cervical spine 
greater than 30 degrees, but not greater than 40 degrees; when 
the combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; when muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or when there is 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 30 
degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

The Veteran's sciatica, the neurological manifestation of this 
disability, is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, as analogous to paralysis of the sciatic nerve.  Under that 
code, a 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve, a 20 percent rating is warranted 
for moderate incomplete paralysis, and a 40 percent evaluation is 
warranted for moderately severe incomplete paralysis.

Reviewing the relevant evidence of record, an October 2008 MRI of 
the Veteran's lumbar spine showed degenerative disc disease and 
lumbar spondylosis on a background of mild congenital stenosis, 
resulting in L3-L4 severe spinal stenosis with caudal equina 
impingement.

The Veteran received a VA examination for his spine in May 2009.  
At that time, he reported problems with numbness, paresthesias, 
leg weakness, and falls.  He was noted to have left lower 
extremity numbness and paresthesia.  He also reported problems 
with stiffness, weakness, spasms, and pain.  He also reported 
severe constant daily flare-ups with walking, standing, bending, 
twisting, or lifting.  He uses a cane for ambulation.  Upon 
examination, there was no evidence of abnormal spine curvatures 
or ankylosis.  There was evidence of guarding, pain with motion, 
tenderness, and weakness.  Reflexes were generally hypoactive.  
Range of motion of the spine was flexion of 0 to 50, extension of 
0 to 10, left and right lateral flexion and rotation of 0 to 20 
degrees.  There was objective evidence of pain on active range of 
motion, and additional pain on repetition.  Prior MRI report of 
October 2008 was noted, showing degenerative disc disease and 
lumbar spondylosis on a background of mild congenital stenosis, 
resulting in severe spinal canal stenosis with caudal equine 
impingement, as well as multilevel neural foraminal stenosis.  
This was found to have severe effects on his ability to do 
chores, shop, travel, and do recreational activities; this 
disability was found to prevent participation in exercise and 
sports.

Taking into account all relevant evidence, the Board finds that 
the Veteran would be entitled to a 20 percent evaluation, but no 
higher, for his service connected lumbar spine disability, and a 
separate 20 percent evaluation, but no higher, for his service 
connected lumbar sciatica, for the entirety of this appeal.  The 
Board notes that the Veteran was granted his increased ratings 
for these disabilities during the course of this appeal, with an 
effective date of May 2009, based on the date of the Veteran's VA 
examinations for this disability.  However, the Board also notes 
that the Veteran did not, at any time prior to this examination 
during the course of his claims for these disabilities, actually 
receive any other VA examination addressing these disabilities.  
As this May 2009 examination is the only VA examination of record 
pertaining to these disabilities, and as it clearly shows the 
Veteran is entitled to 20 percent evaluations for both of these 
disabilities, based on his symptomatology and limitation of 
motion, the Board finds that the Veteran should properly be rated 
as 20 percent disabled for each of these disabilities for the 
entirety of this claims period.  As to higher evaluations 
however, the Board notes, as above, that a higher evaluation for 
the Veteran's service connected lumbar spine disability would 
require forward flexion of the thoracolumbar spine is 30 degrees 
or less, and a higher evaluation for the Veteran's sciatica would 
require findings consistent with moderately severe incomplete 
paralysis of the sciatic nerve.  The Board finds that the 
evidence of record does not show this level of symptomatology.  
The May 2009 VA examination shows flexion to 50 degrees, and 
there is no evidence of record showing that the Veteran has, at 
any time, had a lower level of flexion.  While the Veteran has 
left lower extremity numbness and paresthesia due to his 
sciatica, the Board finds no evidence of actual partial 
paralysis, or any other findings it feels would be consistent 
with a findings of moderately severe incomplete paralysis.  While 
the Veteran indicated, in his hearing testimony, that he did have 
incapacitating episodes due to these disabilities, the evidence 
does not show bed rest prescribed by a physician, such that the 
definition of incapacitating episodes has been met.  As such, the 
Board finds that the criteria for a higher evaluation for the 
Veteran's lower lumbar disability or lumbar sciatica have not 
been met, and the Veteran would be properly rated as 20 percent 
disabled, but no higher, throughout the course of this appeal, 
for both these disabilities.

As to all of these disabilities, the Board finds that the 
evidence of record does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation for any of these 
disabilities on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  There is no showing that these disabilities 
have resulted in a marked interference with employment, and there 
is no indication that they has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to service connection for elevated LDH findings is 
denied.

Entitlement to a 20 percent evaluation for degenerative disc 
disease of the lumbar spine, for the entirety of the claims 
appeal, is granted.

Entitlement to a 60 percent initial rating for asthma is granted.

Entitlement to an increased initial evaluation for hemorrhoids 
with anal fissure and rectal bleeding, currently evaluated as 
noncompensably disabling, is denied.

Entitlement to an increased initial evaluation for a left 
shoulder disability, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to a 10 percent rating for hypertension is granted.

Entitlement to a 20 percent evaluation for lumbar sciatica, for 
the entirety of the claims appeal, is granted.


REMAND

As to the Veteran's claims of entitlement to service connection 
for sinusitis and rhinitis, the Board notes that the Veteran's 
contention, as stated in his July 2010 hearing testimony before 
the Board, is that these disabilities are related to, or part of, 
his service connected asthma.  The Veteran's service medical 
records show treatment for these two disabilities twice in 
service, in December 1995 and April 1997.  No chronic residuals 
were shown at that time, and therefore the Veteran was denied 
service connection for these disabilities.  However, the 
Veteran's recent VA records show that the Veteran is currently 
receiving weekly allergy treatment shots for a diagnosis of 
"asthma/rhinitis".  Further, the Board notes that the Veteran 
has never been provided a VA examination for either of these 
disabilities.  As the Veteran had these at one point in service, 
as he now appears to be relating them to a service connected 
disability, and as the Veteran has not received a VA examination 
for these disabilities, the Board finds that the Veteran should 
be provided with a VA examination to determine whether these 
disabilities were incurred in or aggravated by service.

As to the Veteran's claim of entitlement to service connection 
for a chronic ventricular premature contractions, the Veteran was 
previously denied service connection for this disability because, 
while the Veteran was shown to have this condition shortly after 
service, this condition was not found to be disabling.  However, 
the Board notes that recent VA medical records show that the 
Veteran has undergone extensive cardiac testing, and is currently 
under treatment, including medication, to treat arrythmias.  As 
the Veteran had this condition shortly upon separation from 
service, and as he currently does appear to have a diagnosed 
heart disability, the Board is of the opinion that that Veteran 
should be provided with a VA examination to determine whether he 
currently has any heart disability related to service.

As to the Veteran's claim for an increased rating for his 
cervical disc disability the Board notes that the Veteran was 
granted service connection for this disability based on a pre 
discharge examination conducted by a private facility, as the 
Veteran resided out of the country at that time.  That 
examination from 2004 noted the Veteran to have a "full" range 
of motion, however, that range was not quantified,  nor were any 
DeLuca criteria taken into account.  Since that time, the Veteran 
has not received any proper VA examination.  As the Veteran has 
not been provided with an examination that properly addresses all 
the relevant criteria, the Board finds that this claim must be 
remanded in order that the Veteran be given a full and complete 
examination which includes range of motion testing and DeLuca 
criteria.


Accordingly, this case is REMANDED to the AMC for the following 
action:

1. The AMC should contact the Veteran and 
have him provide the names and addresses of 
all health care providers who have treated 
him for since service for his sinusitis, 
rhinitis, cervical spine, or any 
cardiovascular disorder.  After any required 
releases have been obtained, please associate 
all identified relevant records with the 
Veteran's claims file, to the extent that 
have not already been associated with the 
claims folder.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, the 
Veteran should be provided with a VA 
examination to determine the etiology and 
severity of any currently diagnosed sinusitis 
and rhinitis.  All necessary testing should 
be undertaken.  The examiner should review 
the Veteran's claims file, and indicate such 
review in his examination report.  After a 
thorough review of the Veteran's claims file 
and a thorough examination of the Veteran, 
the examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran has a diagnosis of rhinitis 
and/or sinusitis related to service, to 
include as secondary to his service connected 
asthma.  All findings, and the reasons and 
bases therefore, should be set forth in 
detail.  

The Veteran should be provided with a VA 
cardiac examination to determine the etiology 
of any currently diagnosed cardiac 
disability.  All necessary testing should be 
undertaken.  The examiner should review the 
Veteran's claims file, and indicate such 
review in his examination report.  After a 
thorough review of the Veteran's claims file 
and a thorough examination of the Veteran, 
the examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran has any cardiac disorder related 
to service.  The examiner should comment 
specifically on findings of chronic 
ventricular premature contractions in forming 
his opinion.  All findings, and the reasons 
and bases therefore, should be set forth in 
detail.  

The Veteran should also be scheduled for a VA 
examination for his service connected 
cervical spine disability.  The examiner 
should review the Veteran's claims file, and 
indicate such review in his examination 
report.  The examiner should specifically 
offer range of motion findings, considering 
the provisions of DeLuca.  All findings, and 
the reasons and bases therefore, should be 
set forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
sinusitis, rhinitis, and a cardiovascular 
disorder, and entitlement to an increased 
rating for a cervical spine disability.  In 
the event that any benefit sought is not 
granted, the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for an examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


